Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla, et al., US 2018/0059913 A1.
As per Claim 1, Penilla teaches a method (¶¶ 81-82) comprising: 
obtaining, at a computing device having a camera and a microphone, image data and corresponding audio data during navigation by a vehicle (¶¶ 36-38), wherein the computing device is located in or on the vehicle (¶¶ 35-36); 
obtaining, at the computing device, speed and position information during navigation by the vehicle (¶¶ 32, 38, 87, 126); 
based on the speed and position information, determining, by the computing device, a map representative of a route traveled by the vehicle (¶¶ 224, 239); and 
generating, by the computing device, a graphical user interface that represents the map and the image data and corresponding audio data (¶¶ 239-240).
As per Claim 2, Penilla teaches that the computing device is a mobile computing device (¶¶ 239-240), and that obtaining image data and corresponding audio data during navigation by the vehicle comprises: capturing video using the camera (¶ 177; camera 402 of Figure 10) and corresponding audio using the microphone (¶ 300).
As per Claim 8, Penilla teaches that obtaining speed and position information during navigation by the vehicle comprises: determining speed and position information using GPS measurements via a GPS receiver of the computing device (¶¶ 139, 170, 217).
As per Claim 9, Penilla teaches that determining the map representative of the route traveled by the vehicle comprises: determining the map with indications of speeds traveled by the vehicle during respective portions of the route (¶¶ 32, 38, 87).
As per Claim 10, Penilla further teaches: storing data corresponding to the graphical user interface in memory, wherein the memory is accessible by a plurality of computing devices (¶¶ 138-139).
As per Claim 11, Penilla further teaches: obtaining information corresponding to the vehicle, wherein the information indicates a make and a model of the vehicle; and wherein generating the graphical user interface further comprises: generating the graphical user interface with an indication of the make and the model of the vehicle (¶¶ 161, 164).
As per Claim 12, Penilla further teaches: 
obtaining an indication of weather during navigation by the vehicle (¶ 330); and 
that generating the graphical user interface based on the map further comprises: generating the graphical user interface with the indication of weather obtained during navigation by the vehicle (¶¶ 308, 318).
As per Claim 13, Penilla further teaches: 
receiving, at the computing device, a set of parameter identifiers (PIDs) from the vehicle during navigation by the vehicle, wherein each PID represents one or more measurements by a vehicle sensor (¶¶ 84-85); and 
that generating the graphical user interface further comprises: generating the graphical user interface such that the graphical user interface represents at least one PID from the set of PIDs (¶¶ 83-84, 91).
As per Claim 14, Penilla teaches that generating the graphical user interface such that the graphical user interface represents at least one PID from the set of PIDs comprises: generating the graphical user interface with a graph representing one or more PIDs (¶¶ 263, 302).
As per Claim 15, Penilla generating the graphical user interface with the graph representing one or more PIDs comprises: generating the graphical user interface with a first graph corresponding to a first PID (¶ 196), wherein the first graph includes at least one indicator corresponding to a second PID, and wherein selection of the at least one indicator causes the graphical user interface to display one or more options associated with the second PID (¶¶ 275-276; along with other “graphical user interface screens that can be provided to the user device”).
As per Claim 16, Penilla further teaches: detecting a first triggering event at a first sensor; and based on detecting the first triggering event, causing the graphical user interface to include a first representation indicative of one or more measurements from the first sensor (¶¶ 127-128).
As per Claim 17, Penilla teaches that detecting the first triggering event at the first sensor comprises: 
detecting a particular measurement from the first sensor exceeding a threshold (¶ 127); and 
that causing the graphical user interface to include the first representation indicative of one or more measurements from the first sensor comprises: causing the graphical user interface to display the first representation based on the one or more measurements corresponding to a first parameter identifier (PID) (¶¶ 128-130).
As per Claim 18, Penilla further teaches: 
detecting a second triggering event at a second sensor (¶¶ 137-138); and 
based on detecting the second triggering event, causing the graphical user interface to switch from the first representation to a second representation, wherein the second representation is indicative of one or more measurements from the second sensor (¶¶ 138-139).
As per Claim 19, Penilla teaches a system (¶ 85) comprising: 
a computing device having a camera and a microphone (¶¶ 36-38), wherein the computing device is configured to: 
obtain image data and corresponding audio data during navigation by a vehicle, wherein the computing device is located in the vehicle (¶ 32); 
obtain speed and position information during navigation by the vehicle (¶¶ 32, 38, 87, 126); based on the speed and position information, determine a map representative of a route traveled by the vehicle (¶¶ 224, 239); and 
generate a graphical user interface that represents the map and the image data and corresponding audio data (¶¶ 239-240).
As per Claim 20, Penilla teaches a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system (¶¶ 83-86) to perform functions comprising: 
obtaining image data and corresponding audio data during navigation by a vehicle, wherein the computing system is located in the vehicle (¶¶ 36-38); 
obtaining speed and position information during navigation by the vehicle (¶¶ 32, 38, 87, 126); 
based on the speed and position information, determining a map representative of a route traveled by the vehicle (¶¶ 224, 239); and 
generating a graphical user interface that represents the map and the image data and corresponding audio data (¶¶ 239-240).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Rennie, et al., US 2015/0106299 A1.
As per Claim 3, Penilla teaches that capturing video using the camera and corresponding audio using the microphone comprises: receiving a vocal input via the microphone (¶¶ 299-300). 
Penilla does not expressly teach: based on receiving the vocal input, determining text that represents the vocal input using speech recognition.   Rennie teaches, based on receiving the vocal input, determining text that represents the vocal input using speech recognition (¶ 70).  At the time of the invention, a person of skill in the art would have thought it obvious to operate the navigation system of Penilla with voice controls, as Rennie teaches, in order to enable more efficient methods for route changes to improve efficiency.
As per Claim 4, Penilla teaches that generating the graphical user interface that represents the map and the image data and corresponding audio data further comprises: generating the graphical user interface with an indication of the text that represents the vocal input (¶ 121).
As per Claim 5, Penilla further comprising: receiving a selection of the indication of the text; and displaying the text based on receiving the selection of the indication of the text (¶¶ 133-134; via voice activation as the vehicle recognizes an operator profile).
As per Claim 6, Penilla does not expressly teach that displaying the text comprises: displaying the text in a popup box.  Rennie teach that displaying the text comprises: displaying the text in a popup box (¶¶ 18, 131).  See Claim 3 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Penilla does not expressly teach that displaying the text further comprises: providing an option that enables editing the text that represents the vocal input; receiving one or more edits to the text that represents the vocal input; and based on receiving the one or more edits to the text, displaying edited text.  Rennie teaches that displaying the text further comprises: providing an option that enables editing the text that represents the vocal input; receiving one or more edits to the text that represents the vocal input; and based on receiving the one or more edits to the text, displaying edited text (¶¶ 145-146).  See Claim 3 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,909,777 (“the ‘777 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘777 patent also claims a method for a vehicle to receive a set of operational and environmental parameters through a set of sensors, determine operational conditions for the vehicle based on parameter identifiers (PIDs), and display the information on a user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661